Criminal Case Template











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE: JAMES MCKEON,

                            Relator.


§

§

§

§

§



No. 08-04-00009-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS


OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator seeks a writ of mandamus to compel the trial court to rule on his pro se
motions.  Relator is represented by counsel in the trial court. 
	To obtain mandamus relief in a criminal matter, the relator must establish:  (1) the act
sought to be compelled is ministerial, and (2) there is no adequate remedy at law.  Dickens
v. Court of Appeals for Second Supreme Judicial Dist., 727 S.W.2d 542, 548 (Tex. Crim.
App. 1987).  Because Relator is represented by counsel, the trial court has no duty to rule on
his pro se motions.  See Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.--Houston [1st
Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel
Op.] 1981).  
	Accordingly, the petition for writ of mandamus is denied.
March 18, 2004

						______________________________________RICHARD BARAJAS, Chief Justice


Before Panel No. 3 
Barajas, C.J., Larsen, and Chew, JJ. 

(Do Not Publish)